Citation Nr: 1631001	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a skin disability (as secondary to Parkinson's disease) was raised in a June 2011 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim.  He seeks service connection for Parkinson's disease which is claimed to be due to exposure to herbicides in service.

The record shows that the Veteran has Parkinson's disease, which is listed in 38 C.F.R. § 3.309(e) as a disease warranting presumptive service connection under 38 U.S.C.A. § 1116.  Accordingly, if he is shown to have been exposed to herbicides in service, as alleged, his Parkinson's disease may be presumed to be service-connected.  He did not serve in Vietnam (he did not have any foreign service), and is not presumed to have been exposed to herbicides/Agent Orange in service.  Consequently, to substantiate his theory of entitlement he must affirmatively show that he was exposed to herbicides in service.  

The Veteran served in artillery.  He states that his duties in service included driving trucks carrying large drums (some with orange strips around them-which he asserts indicated they contained Agent Orange) from motor pool to the airfields.  In a sworn affidavit corroborated by a sworn affidavit by a former fellow serviceman, he reports he was involved in a near-collision with another vehicle, which caused three large drums in the back of his truck to tumble and spill their contents, and that he and another serviceman righted the drums, wiped away the spillage, and delivered the drums without reporting the incident.  He states that one of the three drums that spilled had a pump attached, and an orange band painted around it (and contained Agent Orange), and that consequently he was thus exposed to herbicides in service.   

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), was adopted for application when a Veteran alleges exposure to herbicides in Thailand or "other locations."  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).   The record does not include a formal finding regarding the Veteran's allegation of exposure to herbicides in service.  Exhaustive development to verify or refute his allegations is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide identifying information (approximate date, locations to include the departure and destination sites of the transported drums in question), and unit in which serving at the time.

2.  Thereafter, the AOJ should arrange for exhaustive development to verify or refute the Veteran's allegation of exposure to Agent Orange in the manner he has described.  The development should include verification of whether tactical herbicides/Agent Orange were stored/transported through the Veteran's duty station at the time of the alleged incident and whether or not his unit participated in the transport of herbicides.  

The development should be in compliance with VA manual provisions.  After the development is completed, the AOJ must make a formal determination for the record regarding whether or not the Veteran was exposed to herbicides in the manner alleged.

If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the RO forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify his exposure to herbicides in service.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

